                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

STACY DEWHITE BROWN,                                   )
                                                       )
                               Petitioner,             )
                                                       )       JUDGMENT IN A
                                                       )       CIVIL CASE
v.                                                     )       CASE NO. 5:19-HC-2112-D
                                                       )
DEPARTMENT OF PUBLIC SAFETY,                           )
                                                       )
                               Respondent.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that Brown's petition for habeas corpus
relief [D.E. l] is DISMISSED WITHOUT PREJUDICE as unexhausted. The court DENIES a
certificate of appealability. The court GRANTS petitioner's motion to amend [D.E. 4] and
DENIES petitioner's motion for appointment of counsel [D.E. 6].


This Judgment Filed and Entered on December 18, 2019, and Copies To:
Stacy Dewhite Brown                                    (Sent to Wake Correctional Center via US Mail)




DATE:                                                          PETER A. MOORE, JR., CLERK
December 18, 2019                                              (By) /s/ Nicole Sellers
                                                               Deputy Clerk
